Citation Nr: 1429633	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-39 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to May 1985; November 23, 1990 to November 25, 1990; September 16, 1994 to September 28, 1994; and October 2001 to June 2005.
 
This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a videoconference hearing in June 2012 before the undersigned Veterans Law Judge.  The transcript is of record.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran has pursued a separate claim of entitlement to service connection for adjustment disorder with anxiety and depression which was most recently denied in a February 2009 rating decision which the Veteran did not appeal.  The medical evidence of record reveals that these psychiatric disorders as well as PTSD are the only psychiatric diagnoses of record.  Therefore, the Board will continue to address the claim currently on appeal as entitlement to service connection for PTSD.    

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

During the above-referenced June 2012 Board hearing, the Veteran stated that he is currently in receipt of Social Security Administration (SSA) disability benefits.  See the June 2012 Board hearing transcript, page 11.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Veteran indicated at the June 2012 Board hearing that he currently receives treatment for his PTSD at the VA Medical Center in Memphis, Tennessee.  See the June 2012 Board hearing transcript, pgs. 9-10.  However, the Board notes that the most recent request for VA treatment records that have been associated with the Veteran's claims folder are dated June 2010.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Finally, the Board notes that the Veteran testified that he receives treatment for his PTSD from a Vet Center based in Memphis.  See the June 2012 Board hearing transcript, page 10.  The Board observes that no records from this facility have been associated with his claims folder.
Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records from the Vet Center based in Memphis, Tennessee.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Request any outstanding VA treatment records pertaining to the Veteran's PTSD dated after June 2010.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

4. When the development requested has been completed as to the claim of entitlement to service connection for PTSD, the case should be reviewed on the basis of additional evidence.  If this benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



